              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION
 

    D’ANDRE M. ALEXANDER,

                  Plaintiff,
             v.                            Case No. 4:16-cv-12069
                                           Hon. Terrence G. Berg
    ANN HOFFMAN, et al.

                  Defendants.



    ORDER ADOPTING IN PART AND MODIFYING IN PART
           REPORT AND RECOMMENDATION
       Plaintiff D’Andre M. Alexander, who was at all relevant times

incarcerated at Saginaw Correctional Facility in the custody of the

Michigan Department of Corrections (“MDOC”), filed a pro se civil

rights complaint against the following Defendants: Ann Hoffman

(Assistant Resident Unit Specialist); Scotty Freed (Hearings Inves-

tigator); O’Bell T. Winn (Deputy Warden); Donald Ricumstrict

(Deputy Warden); and Shannon Flaugher, Randall VanSumeren,

and Delardon Thomas (all Correctional Officers). Plaintiff alleges,

via a 42 U.S.C. § 1983 claim, that Defendants violated his First and

Fourteenth Amendment rights by conspiring to plant a knife in his
cell, refusing to provide him with evidence he requested to help de-

fend the allegedly false misconduct charge, and ultimately causing

his transport to Chippewa Correctional Facility, in Kincheloe,

Michigan.

     This matter is before the Court on Magistrate Judge Mona K.

Majzoub’s September 27, 2018 Report and Recommendation (ECF

No. 64), and Plaintiff’s timely-filed objections (ECF No. 65). The

Magistrate Judge recommends that Defendants’ motion for sum-

mary judgment (ECF No. 59) be granted with respect to all of Plain-

tiff’s claims, excepting his claim that Defendant Hoffman falsified

a misconduct report in retaliation for prior grievances filed by

Plaintiff. The Court will, however, sustain Plaintiff’s Objection # 3,

which urges that his due process claim against Defendant Freed

should not be dismissed. Accordingly, the Court in part accepts and

adopts Magistrate Judge Majzoub’s Report and Recommendation,

and in part modifies it.

                           BACKGROUND

     Plaintiff’s claims arise from events that took place during his

incarceration at the Saginaw Correctional Facility in 2013. See ECF


                                  2
 
No. 1. On April 7, 2013, he filed a grievance against a non-party

corrections officer; Defendant Hoffman was responsible for review-

ing that grievance. See id. at PageID.20. Plaintiff alleges that, in

connection with her review of his grievance, Defendant Hoffman

threatened Plaintiff by suggesting that prison staff had “a history

of ‘finding knives’ in prisoners[’] cells.” Id. ECF No. 6. Further,

Plaintiff contends Defendant Hoffman refused to investigate his

grievance and indicated that if Plaintiff continued to pursue the

grievance, a knife would be planted in his cell. Id. Next, according

to Plaintiff, Defendant Hoffman stopped him on his way from

breakfast to say, “[E]njoy your last meal because you’ll be saying

bye bye to SRF [Saginaw Correctional Facility] real soon. I’m going

to have [Defendant] Winn get you out of here.” Id. PageID.8.

     That same day, Defendant Hoffman wrote a misconduct re-

port averring that during a shakedown of Plaintiff’s cell, prison

staff discovered “a 5 1/2 inch piece of metal sharpened to a point on

one end with a handle made out of a towel/washcloth.” Id.

PageID.25. Plaintiff contemporaneously objected to the report, pled

“not guilty” to the disciplinary offense of possessing a weapon, and


                                 3
 
urged that “the night prior to this incident he told his family he was

going to be set up [by prison staff].” Id. PageID.26. During Plain-

tiff’s misconduct hearing, the hearing officer, found that Defendant

Hoffman “was unaware of any pending grievance; therefore the

grievance would not provide motive for retaliation.” Id. Still, Plain-

tiff maintained that the weapon had been planted as part of a re-

taliation effort by Defendants Hoffman and Flaugher. Id. The hear-

ing officer nonetheless found Plaintiff guilty of possessing a weapon

and sentenced him to 30 days in segregation. See id. Plaintiff was

subsequently transferred to Chippewa Correctional Facility. ECF

No. 59-2. The facts underlying Plaintiff’s claims are more fully set

forth in Magistrate Judge Majzoub’s September 27, 2018 Report

and Recommendation. See ECF No. 64. Plaintiff timely filed objec-

tions to that Report and Recommendation on October 9, 2018.1

              Defendants’ three objections can be summarized as follows:

(1) he has presented sufficient evidence to survive summary judg-




                                                            
1 The law provides that either party may serve and file written objections
“[w]ithin fourteen days after being served with a copy” of the Report and Rec-
ommendation. 28 U.S.C. § 636(b)(1).
                                                               4
 
ment on his retaliatory transfer claim against Defendants Ri-

cumstrict and Winn; (2) his conspiracy claims against Defendants

Ricumstrict, Freed, Flaugher, VanSumeren, and Winn should not

be dismissed because there is sufficient evidence to survive judg-

ment; and (3) Plaintiff’s due process claim against Defendant Freed

for refusing to obtain evidence that he believes could have exoner-

ated him of the weapons violation should not be dismissed. See ECF

No. 65 PageID.612–615.

                           DISCUSSION

     A district court must review de novo parts of a Report and

Recommendation to which a party objects. 28 U.S.C. § 636(b)(1).

The Court “may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” Id.

Further, the Court may receive further evidence or recommit the

matter to the magistrate judge with instructions.” Id.

     Summary judgment is appropriate “if the movant shows that

there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” See Fed. R. Civ. P. 56(a).




                                  5
 
A fact is material only if it might affect the outcome of the case un-

der the governing law. See Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 249 (1986). On a motion for summary judgment, the Court

must view the evidence and any reasonable inferences drawn from

the evidence in the light most favorable to the non-moving party.

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587 (1986) (citations omitted); Redding v. St. Edward, 241 F.3d 530,

531 (6th Cir. 2001). The moving party has the initial burden of

demonstrating an absence of a genuine issue of material fact. Ce-

lotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).

     If the moving party carries this burden, the party opposing

the motion “must come forward with specific facts showing that

there is a genuine issue for trial.” Matsushita, 475 U.S. at 587.

“[T]he nonmoving party must do more than show that there is some

metaphysical doubt as to the material facts.” Moore v. Philip Morris

Co., Inc., 8 F.3d 335, 340 (6th Cir. 1993) (citing Matsushita, 475

U.S. at 586). To defeat the motion for summary judgment, it must

produce “significant probative evidence in support of its complaint.”

Moore, 8 F.3d at 340 (citing Andersen, 477 U.S. at 242, 249–250).


                                  6
 
This evidence must go beyond the pleadings and may include affi-

davits, depositions, interrogatory responses, and other types of evi-

dence establishing a genuine issue for trial. Moore, 8 F.3d at 339

(citation omitted). The Court must then determine whether the ev-

idence presents a sufficient factual disagreement to require submis-

sion of the challenged claims to the trier of fact or whether the mov-

ing party must prevail as a matter of law. See Anderson, 477 U.S.

at 252.

     For the reasons set forth below, the Court largely agrees with

Magistrate Judge Majzoub’s conclusion that Plaintiff has not pre-

sented evidence sufficient to overcome summary judgment on most

of his claims. But the Court also finds sustaining Plaintiff’s Objec-

tion #3 appropriate. Accordingly, the Court will accept and adopt

the Report and Recommendation with one modification: summary

judgment on Plaintiff’s due process claim against Defendant Freed

will be denied.

          A. Plaintiff’s Objection #1




                                  7
 
     Plaintiff first objects that he has in fact established a retalia-

tory transfer claim against Defendants Ricumstrict and Winn. Spe-

cifically, he refers to statements in his combined affidavit and mo-

tion for summary judgment response that Defendant Hoffman told

him she was “going to have Winn get you out of here” and that “De-

fendant Winn approached Plaintiff’s cell and told him ‘You started

this s**t. You brought this s**t on yourself,’” and that he would be

“getting sent up north far away.” ECF No. 65 PageID.612. Accord-

ing to Plaintiff, Defendant Ricumstrict also told him, “It ain’t busi-

ness, it’s personal with yo ass. So don’t be surprised when [we] get

you out of here.” Id. PageID.613.

     In support of their motion for summary judgment on Plain-

tiff’s retaliatory transfer claim, Defendants argued Plaintiff could

not show Defendants caused him to be transferred to Chippewa

Correctional Facility. The June 26, 2013 transfer order attached to

Defendants’ motion states that Plaintiff was transferred “at the re-

quest of URF [Chippewa Correctional Facility] . . . . to separate

fighters.” ECF No. 59-2 PageID.494. Additionally, the transfer or-

der provided that STF [Saginaw Correctional Facility] will return


                                    8
 
one who requires alternate placement due to a guilty finding on

029.” Id. The misconduct hearing report refers to Plaintiff being

found guilty of “Charge: 029,” which is described as “Possession of

a Weapon.” ECF No. 1 PageID.26. These documents, which Defend-

ants directed the Court’s attention to, suggest Plaintiff was trans-

ferred to Chippewa Correctional Facility merely as part of ordinary

prison-management functions.

     The Court agrees with the Magistrate Judge that statements

included in Plaintiff’s affidavit are insufficient to raise a material

issue of fact for trial regarding his retaliatory transfer claim against

Defendants Ricumstrict and Winn. Even if these Defendants

threatened to have Plaintiff transferred, Plaintiff has not presented

evidence indicating they were causally involved in the transfer de-

cision. Moreover, the evidence produced by Defendants showing it

was Chippewa Correctional Facility, and not Saginaw Correctional

Facility, that initiated the transfer is compelling. See ECF No. 59-

2. On these grounds, the Court overrules Plaintiff’s first objection

to the Magistrate Judge’s Report and Recommendation.

        B. Plaintiff’s Objection #2


                                   9
 
     Next, Plaintiff objects that Defendants Flaugher, Winn, Ri-

cumstrict, and VanSumeren should not be dismissed from this law-

suit because they each “actually participated in the retaliatory cell

search/false misconduct” and thereby conspired with Defendant

Hoffman. ECF No. 65 PageID.614. Even taking as true all of the

statements in Plaintiff’s affidavit that appear to be made on per-

sonal knowledge, the Court agrees with Magistrate Judge Majzoub

that Plaintiff has not presented evidence showing that the Defend-

ants shared a “single plan” and “conspiratorial objective” with one

another, as is required to prove civil conspiracy under § 1983. Hooks

v. Hooks, 771 F.2d 935, 944 (6th Cir. 1985). Several portions of

Plaintiff’s affidavit contain “conclusory allegations and subjective

beliefs” that are insufficient to permit him to defeat summary judg-

ment. See Mitchell v. Toledo Hosp., 964 F.2d 577, 584–85 (6th Cir.

1992). For example, Plaintiff’s statement that Defendant Freed’s

refusal to procure a recording of Plaintiff’s phone call with his sis-

ter, which Plaintiff says would have supported his theory that the

weapon was planted, constituted “direct participation in the con-

spiracy, in retaliation for Plaintiff’s protected conduct.” ECF No. 63


                                 10
 
PageID.553. Because Plaintiff has not produced evident sufficient

to establish a triable issue of fact as to whether the Defendants

shared a single plan and conspiratorial objective, his Objection #2

will be overruled.

     C.    Plaintiff’s Objection #3

     Finally, Plaintiff objects that he “also has a due process claim

against Defendant Freed for refusing to obtain exonerating evi-

dence reasonably available for Plaintiff’s defense.” ECF No. 65

PageID.615. On that basis, Plaintiff objects to the Magistrate

Judge’s recommendation that Defendant Freed be dismissed from

this suit. Id. In his Complaint, Plaintiff indeed alleged that Defend-

ant Freed’s refusal “to obtain critical evidence that would have ex-

onerated Plaintiff” of the alleged false misconduct charge violated

his rights under the Fourteenth Amendment’s due process clause.

ECF No. 1 PageID.17. Defendants did not specifically seek sum-

mary judgment on this claim, though they offered the conclusory

statement that Defendant Freed’s failure to provide Plaintiff with

a recording of his phone call with his sister “is not in itself a viola-

tion of Plaintiff’s constitutional rights.” ECF No. 59 PageID.478.


                                  11
 
     The United State Supreme Court held in Wolff v. McDonnell,

418 U.S. 539, 566 (1974), that an “inmate facing disciplinary pro-

ceedings should be allowed to call witnesses and present documen-

tary evidence in his defense when permitting him to do so will not

be unduly hazardous to institutional safety or correctional goals.”

The Court anchored that right in the Fourteenth Amendment’s due

process clause. Though it left prison officials “necessary discretion”

to “limit access to other inmates to collect statements or to compile

other documentary evidence,” the Court indicated exercise of that

discretion should be well-reasoned. Id. Because Defendants have

not provided any law or reasoning to support their statement that

Defendant Freed’s refusal to provide Plaintiff with the requested

audio recording and other documents is not a violation of Plaintiff’s

due process rights, Plaintiff’s Objection #3 will be sustained. The

Court will therefore modify the Magistrate Judge’s Report and Rec-

ommendation to permit Plaintiff’s due process claim against De-

fendant Freed for refusal to provide the audio recording and other

requested documents in preparation for Plaintiff’s misconduct hear-




                                 12
 
ing to proceed along with his claim that Defendant Hoffman falsi-

fied a misconduct report in retaliation for prior grievances filed by

Plaintiff.




                           CONCLUSION

      For these reasons, Plaintiff’s objections are OVERRULED

IN PART and SUSTAINED IN PART, and the Report and Rec-

ommendation (ECF No. 64) is ACCEPTED and ADOPTED IN

PART as the opinion of the Court and MODIFIED IN PART. Ac-

cordingly, Defendants’ motion for summary judgment (ECF No. 59)

is GRANTED with respect to all claims, except Plaintiff’s claim

against Defendant Hoffman for falsifying a misconduct report in re-

taliation for prior grievances filed by Plaintiff, and Plaintiff’s claim

against Defendant Freed for refusing to provide him with or to pro-

duce evidence Plaintiff requested to build his defense against the

misconduct charge.


    SO ORDERED.



                                  13
 
    Dated: March 25, 2019     s/Terrence G. Berg
                              TERRENCE G. BERG
                              UNITED STATES DISTRICT JUDGE




                         Certificate of Service
          I hereby certify that this Order was electronically filed,
    and the parties and/or counsel of record were served on March
    25, 2019.
                              s/A. Chubb
                              Case Manager

 




                                    14
 
